SCHWARTZ, Chief Judge.
The order awarding the plaintiffs attorney’s fees purportedly pursuant to section 768.79, Florida Statutes (1989), is reversed. It is clear that the proceedings below with respect to the demand for judgment and its rejection did not comply with the procedural requirements of the then-applicable statute, which were, in any event, declared invalid in The Florida Bar re: Amendment to Rules of Civil Procedure, Rule 1.442, 550 So.2d 442 (Fla.1989). Moreover, the pertinent events took place before the effective date of Florida Rule of Civil Procedure 1.442 (with the requirements of which the plaintiffs likewise did not comply). See Reinhardt v. Bono, 564 So.2d 1233 (Fla. 5th DCA 1990). We completely reject the view that there was or is any free-form substantive right to attorney’s fees upon a generalized “unreasonable” rejection of a “reasonable” offer which is or was subject to enforcement by the court. See Milton v. Leapai, 562 So.2d 804 (Fla. 5th DCA 1990). See generally High Ridge Management Corp. v. State, 354 So.2d 377 (Fla.1977).
Reversed.